30 So. 3d 705 (2010)
Maya DERKOVIC, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-330.
District Court of Appeal of Florida, Fifth District.
March 26, 2010.
Maya Derkovic, Ocala, pro se.
No Appearance for Respondent.
PER CURIAM.
Petitioner, Maya Derkovic, seeks a belated appeal of a judgment and sentence pursuant to Florida Rule of Appellate Procedure 9.141(c). The instant petition is facially insufficient because it does not allege that Derkovic timely requested that her counsel file an appeal. See Lincoln v. State, 948 So. 2d 77 (Fla. 5th DCA 2007). Petitioner was given an opportunity to amend the petition to allege that she timely requested an appeal, but failed to do so.
PETITION DISMISSED.
GRIFFIN, ORFINGER and COHEN, JJ., concur.